DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on May 2, 2022.  Claims have 2, 4, 5, 15, 17, and 18 have been cancelled. Claims 1, 3, 9-14, 16, and 20-26 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement filed on June 21, 2019 fails to comply with the provisions of 37 CFR 1.98 because reference #725 is missing a date.  The reference has been crossed out from the IDS.  The information disclosure statement filed on November 18, 2021 fails to comply with the provisions of 37 CFR 1.98 because reference #22 is missing a date.  The reference has been crossed out from the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  The IDS forms are attached with instant office action.


Withdrawal of Rejections
The rejection of claims 1-5, 9-18, and 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement is withdrawn based on the remarks discussing different treatment conditions and the amendment to the claims.

Allowable Subject Matter
Claims 1, 3, 9-14, 16, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of treating age-related stiffness of a heart or age-related hypertrophy of a heart comprising administering cardiosphere-derived cells from a donor younger than the subject being treated as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        June 3, 2022